Klein, J.,
The real estate involved in these proceedings constituted the sole asset of a trust created in 1898, many years prior to the enactment of the Revised Price Act of June 7, 1917, P. L. 388. The property was sold by the trustee in 1921, subject to a purchase-money mortgage. • The mortgagor defaulted in 1931, and the property was reconveyed to the trustee as part of a compromise agreement in lieu of foreclosure. The neighborhood in which the property is situated has changed in character and the property itself has depreciated greatly in value.
Some of the beneficiaries are in favor of an immediate sale of the property. Others insist that it should be retained. The trustee therefore finds itself in a difficult position, because it is apparent that, whether it sells the property now or retains it further, it may be faced with demands for surcharges by one or the other faction of the feuding beneficiaries.
The orphans’ court is a court of equity. Its protective arm will be extended to protect faithful fiduciaries as well as complaining beneficiaries. Although it is conceded that the deed of trust confers power of sale upon the trustee, there may be considerable doubt, under the circumstances of this case, as to the right of the trustee to sell this real estate without leave of court.
We are, therefore, all of the opinion that it would be inequitable to deprive the trustee, as a matter of law, of the protection of a decree of this court authorizing the sale upon the present state of this record.
The preliminary objections are dismissed. Leave is granted to respondents to file an answer on the merits within 15 days.